DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 11/23/21 the following applies.
While claims 1,5 and 21 have been further amended to include “Y” as N(R3)C(O) which is the choice being examined herein, it is noted said group was not underlined as required by 37 CFR 1.121. Applicants are advised that any future amendments must comply with said rule to avoid a Notice of Noncompliance being sent to applicants and nonentry of an after final amendment for this reason alone.
Note that “Y” as “C(O)N(R3) is still present in the claims but not part of the examined subject matter nor is fusion at X1/X2 forming 5- and 6-membered rings.
The Abstract remains objected to as no structural formula has been inserted representing the claimed invention.
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. The amendment to claim 5 leaves the phrase “R1 is not unsubstituted phenyl”  at the very least as extraneous and confusing as to intended scope for R1 as aryl appearing several lines above.

Claim 19 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Third species (#72) excluded in claim 1 is present in claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1,5,6 and 20-21 remain rejected under 35 U.S.C. or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for salts, hydrates, solvates, geometric and stereoisomers within the scope of “pharmaceutically acceptable form”, does not reasonably provide enablement for any and all, prodrugs  “isomers” and labelled isotopes for reasons of record. Applicants’ amendments do not  appear to address the rejection much less overcome it.
The remaining rejection under 35 USC 112(a) for scope of compounds has been overcome.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 19 and 21 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by InterChim, a supplier of Chemical Libraries. The compound with Registry No. 1011384-72-7 still anticipates the compound in claim 19 and composition claim 21 . With regard to applicants’ comment regarding the propriety of rejecting the composition claim, the relevant date is the entry date for the RN # indicated  in the Abstract which also indexes the compound as being part of a screening library as of that entry date and thus constitutes a description of the compound for use in a pharmaceutical composition before any of applicants’ priority dates.The entry date remains the same regardless when it might be retrieved from the Internet or paper sources.
With regard to the intended use present in claim 21 In Tuominen cited previously by the examiner the following is stated at p.89: “ The composition is the same no matter what its intended use is." This is a clear statement of how such claims should be interpreted regardless of any statute that might be applied. The various intended uses provide no additional structural limitation but are only a label. As MPEP 2111.02 states, “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (bold emphasis added).” None is seen in the present claims.
While applicants’ amendments overcome the remaining 102 rejections previously applied, additional anticipations for the generic claims apply as set forth below.
1,5,6,20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enamine, a supplier of chemical libraries previously provided. The following CAS Registry Nos. 851911-02-9 and 796097-82-0 read on the instant claims. Composition claims are also rejected for reasons cited in the previous action and also above in response to applicants’ traverse.
Claims 1,5,6,20 and 21 remain rejected as being drawn to an improper Markush group for reasons of record. As stated at the beginning of this office action Y as C(O)N(R3) and fusion at X1/X2 forming 5- and 6-membered rings is  drawn to non-elected invention. Cancellation of said choices recited in claims 1,5 and 21 would overcome the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624